276 S.W.3d 908 (2009)
STATE of Missouri, Respondent,
v.
Trevon PHILLIPS, Appellant.
No. ED 91191.
Missouri Court of Appeals, Eastern District, Division Five.
February 17, 2009.
Craig A. Johnston, Columbia, MO, for appellant.
Chris Koster, Mary H. Moore, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., KENNETH M. ROMINES, J, and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Appellant Trevon Phillips, ("Phillips") appeals from the judgment of the Circuit Court of Marion County, the Honorable Robert M. Clayton II presiding, after a jury convicted Phillips of two counts of class B felony of delivery of cocaine. The court sentenced Phillips to concurrent prison sentences of ten years on each count.
In his sole point on appeal, Phillips contends the trial court erred in admitting, over Phillips' objection, State's Exhibits numbers 4 and 4A (phone records) because the records were irrelevant in that they were not the phone records of either Phillips or the confidential informant.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.